Citation Nr: 0929211	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-24 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for varicose 
veins of the left leg.



REPRESENTATION

Veteran represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1976 to May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

By way of background, the Veteran's claim was remanded for 
further evidentiary development by a Board decision issued in 
June 2008.  After completing the requested development, the 
AMC readjudicated the claim, as reflected by a September 2008 
supplemental statement of the case.  Because the benefit 
sought remains denied, the claim has been returned to the 
Board.


FINDINGS OF FACT

1.  The Veteran's left leg varicose veins are productive of 
persistent edema, stasis pigmentation, and eczema.  

2.  The Veteran's left leg varicose veins do not evidence any 
ulceration.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent for left 
leg varicose veins have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.104, Diagnostic Code 
7120 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements were partially 
addressed in a letter dated in January 2007, which advised 
the Veteran that he must show that his service-connected 
disability had worsened to be eligible for an increased 
disability rating.  A letter dated in July 2008 explained the 
criteria for a increased disability rating per Vazquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 2008), and the 
Veteran's claim was subsequently readjudicated as reflected 
by a September 2008 supplemental statement of the case.  
Additionally, in his submitted statements and at his VA 
examinations, the Veteran discussed his varicose vein 
symptomatology.  Likewise, the Veteran has been represented 
by a Service Organization throughout the claims process.  
Under these circumstances, it is apparent that a reasonable 
person, such as the Veteran, would know what was necessary to 
substantiate his claim, such that any notice errors in this 
case are harmless.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's VA treatment records have been obtained, and he was 
examined for VA purposes during the pendency of the instant 
claim.  The Board does not have notice of any relevant 
evidence which is available but has not been obtained.  The 
Veteran was also offered the opportunity to testify at a 
hearing before the Board, but he declined.  Accordingly, VA's 
assistance obligations are satisfied.  

II. Increased Rating

The Veteran contends that the current severity of his left 
leg varicose veins symptomology entitles him to a rating in 
excess of 20 percent.  The Veteran reports the presence of 
varicose veins from his left mid-thigh down to and including 
his foot, as well as swelling and discoloration of his left 
ankle and pain in his left foot.  

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of a veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7120 outlines the rating criteria for 
evaluating the severity of varicose veins.  38 C.F.R. § 4.104 
Diagnostic Code 7120 (2008).  Pursuant to this criteria, a 20 
percent evaluation requires persistent edema that is 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating requires persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation requires persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A 100 percent rating 
requires that the condition is manifested by massive board-
like edema with constant pain at rest, provided that the 
symptoms are due to the effects of varicose veins.  Id.

The Veteran underwent a VA examination in January 2007 to 
assess the severity of his service-connected left leg 
varicose veins.  During the examination, the Veteran reported 
edema partially alleviated by rest, persistent discoloration, 
and pain at rest, but no ulceration.  On physical 
examination, the examiner found no edema, but noted stasis 
pigmentation or eczema on the left medial ankle.  
Additionally, the Veteran's varicose veins were described as 
visible, palpable, dilated, tortuous, elongated, subcutaneous 
veins of the upper and lower leg, lower posterior leg, and 
anterior lower leg to mid-foot, which increase in size upon 
weight bearing.  The examiner further noted that the Veteran 
had no history of hospitalization or surgery related to his 
left leg varicose veins and that he had been unemployed since 
1996, when he retired in order to take care of a family 
member.  

A January 2008 VA treatment record reflects that the Veteran 
had a swollen left leg with large varicose veins and that he 
was scheduled for a Doppler ultrasound to rule out deep vein 
thrombosis.

The Veteran underwent another VA examination in July 2008, 
during which the examiner recorded that the Veteran had no 
history of hospitalization or surgery related to this 
condition and that the Veteran was not employed at the time 
of the examination, as he had retired in 1996.  Physical 
inspection revealed edema of the Veteran's left ankle, but no 
stasis pigmentation, eczema, or ulceration was noted.  The 
examiner described the Veteran's varicose veins as visible on 
the left calf, thigh, and dorsal foot.  The examiner also 
noted that a VA Doppler ultrasound was performed in January 
2008, which revealed marked varicose veins in the left calf 
with no deep vein thrombosis.  

After reviewing all of the evidence of record, the Board 
concludes that the Veteran's disability picture is more 
nearly approximated by a 40 percent disability rating.  The 
Veteran reported the presence of edema at his January 2007 VA 
examination, and edema was found to be present in a January 
2008 VA treatment record, as well as during the Veteran's 
July 2008 VA examination.  Moreover,  stasis pigmentation or 
eczema was noted at the Veteran's July 2007 VA examination.  
Finally, the Veteran's varicose veins have been characterized 
as large and extensive, and as reflected in a January 2008 VA 
treatment record, due to the severity of the Veteran's 
condition, he underwent a Doppler ultrasound to rule out deep 
vein thrombosis.  Thus, a 40 percent evaluation is warranted 
based on this evidence.  However, the Board finds that the 
evidence does not support a 60 percent evaluation, as no 
ulceration is either noted in the Veteran's medical records 
or reported by the Veteran.  

Regarding an extra-schedular evaluation, the Board finds that 
there is no showing that the severity of the Veteran's left 
leg varicose veins reflects so exceptional or so unusual a 
disability picture as to warrant referral for consideration 
of a higher rating on an extraschedular basis.  The Veteran 
has been retired since 1996 (and his retirement is unrelated 
to the present disability), and the Veteran's claims file 
does not reflect any surgeries or hospitalizations related to 
his left leg varicose veins.  Thus, the Board concludes that 
the Veteran's left leg varicose veins have not required 
frequent periods of hospitalization, caused marked 
interference with employment, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for referral for consideration of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A rating of 40 percent for left leg varicose veins is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


